The Supreme Court affirmed the judgment of the Common Pleas, on March 10, 1884, in the following opinion :
Pee Cueiam
The facts found by the referee support this judgment. The order of relief is regular in form, and was duly procured. This imposed on the plaintiff in error an obligation to support and maintain the pauper until his settlement was found to be elsewhere. That was not so found. The poor district continued liable for his support, and became obligated to pay the sum reasonably charged for his maintenance. •
Judgment affirmed.